Exhibit 10.57

 

AMENDMENT AGREEMENT

 

This AMENDMENT AGREEMENT (the “Amendment Agreement”) is made as of May 15, 2005,
by and among Michael O. Johnson (“Executive”), Herbalife International, Inc.,
and Herbalife International of America, Inc.

 

WITNESSETH

 

WHEREAS, the parties have previously entered into that certain Employment
Agreement, dated as of April 3, 2003 (the “Employment Agreement”); and

 

WHEREAS, the parties now wish to modify the basis upon which Executive’s annual
performance bonus, if any, is determined from EBITDA to net income.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged the parties hereby amend Annex A of the Employment
Agreement so that it reads in its entirety as follows:

 

“Annex A

 

Bonus Targets and Target Bonus Amounts

 

For the year ended December 31, 2005 and each subsequent year during the Term,
Executive shall be entitled to a bonus, if earned, in an amount equal to the sum
of (y) the Net Income Bonus, if any, and (z) the Alternative Performance Target
(“APT”) bonus, if any .  Executive shall have earned a bonus based upon the
level of achievement by Herbalife Ltd. of net income and the APT Target (as
hereinafter defined), as determined based on the audited financial statements of
Herbalife Ltd. and its consolidated subsidiaries for the relevant fiscal year,
in the percentages set forth on the following table.  For the purposes of the
APT bonus, “APT Target” shall mean one or more alternative metrics (i.e. other
than Net Income) set annually by the Board (upon the recommendation of the Board
of Directors of the Company’s ultimate parent entity) after consultation with
Executive, and determined by reference to an annual plan (the “Plan”) approved
by the Board (upon the recommendation of the Board of Directors of the Company’s
ultimate parent entity) for the relevant fiscal year.  The Board shall deliver
written notice to Executive of the APT Target no later than January 31 of the
relevant fiscal year.

 

--------------------------------------------------------------------------------


 

 

 

(A)

 

(B)

 

(C)

 

If the
Company
achieves this
percentage of
Net Income as
set forth in the
Plan…

 

…Executive
shall be
awarded a Net
Income Bonus
equal to the
product of
Executives
Base Salary
and this
factor:

 

If the
Company
achieves this
percentage of
the Alternative
Performance
Target as
determined by
reference to
the Plan…

 

…Executive
shall be
awarded an
Alternative
Performance
Bonus equal to
the product of
Executive’s
Base Salary
and this
factor:

 

Greater than or equal to 114.6%

 

1.5

 

Greater than or equal to 114.6%

 

0.5

 

Greater than or equal to 107.3% and less than 114.6%

 

1.13125

 

Greater than or equal to 107.3% and less than 114.6%

 

0.4375

 

Greater than or equal to 100% and less than 107.3%

 

1.125

 

Greater than or equal to 100% and less than 107.3%

 

0.375

 

Greater than or equal to 95% and less than 100%

 

0.84375

 

Greater than or equal to 95% and less than 100%

 

0.28125

 

Greater than or equal to 90% and less than 95%

 

0.5625

 

Greater than or equal to 90% and less than 95%

 

0.1875

 

Greater than or equal to 85% and less than 90%

 

0.42225

 

Greater than or equal to 85% and less than 90%

 

0.14075

 

Greater than or equal to 80% and less than 85%

 

0.28125

 

Greater than or equal to 80% and less than 85%

 

0.09375

 

Less than 80%

 

-0-

 

Less than 80%

 

-0-

 

 

--------------------------------------------------------------------------------


 

Notwithstanding any provision in this Agreement to the contrary (y) in no event
shall the bonus earned by Executive for any calendar year (including 2005) be
greater than 200% of Executive’s Base Salary, and (z) seventy-five percent (75%)
of the Executive’s overall annual bonus potential shall be attributable to the
Net Income Bonus, and twenty-five percent (25%) of the Executive’s overall bonus
potential shall be attributable to the Alternative Performance Bonus.”

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed as of the date first-above written.

 

HERBALIFE INTERNATIONAL, INC

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HERBALIFE INTERNATIONAL OF AMERICA, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

MICHAEL O. JOHNSON.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 